OPINION AND JOURNAL ENTRY *Page 2 
{¶ 1} On October 23, 2007, Relator Rodney Eckles, filed a petition for writ of mandamus against Respondent Judge John M. Solovan. The petition requested this court to order Respondent to rule on Relator's motion for jail time credit in Belmont County Common Pleas Court Case No. 06CR054. On November 15, 2007, Respondent filed an answer. In that answer, Respondent directed this court to the trial court's November, 14, 2007, denial of the motion for jail time credit.
  {¶ 2} Consequently, as a result of the November 14, 2007 decision, Relator's petition is moot. A writ of mandamus will not issue to compel an act already performed. State ex rel. Jerninghan v. Cuyahoga Cty.Court of Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, citingState ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5.
  {¶ 3} Petition denied. Costs assessed against Relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B). *Page 1